DETAILED ACTION
Applicant’s Amendment filed on May 6, 2021 has been reviewed. 
Claims 7-9, 17-18 and 20-22 were cancelled in the previous amendments.
Claim 24 is newly added in the amendment.
Claims 1, 10 and 19 are amended in the amendment.
Claims 1-6, 10-16, 19 and 23-24 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 2016/0006861 A1), hereinafter referred to as Hodges, in view of US 2015/0381825 A1), further in view of Morinaga (US 2013/0257357 A1), and furthermore in view of Rao et al. (US 2015/0363089 A1), hereinafter referred to as Rao.

With respect to claim 1, Hodges teaches A computer-implemented method for displaying a report of one or more activities being performed on an actor device (this report can be displayed on a user interface 21 (e.g., display screen) of the mobile device 12, showing usage activity, para. 0019; fig 4), the method comprising: 
monitoring, at a report engine, a plurality of applications executing on the actor device ;
producing an activity report that represents usage time for each of the plurality of applications installed on the actor device (generating a report for example showing recent mobile device usage activity including application usage, telephone calls, text messages, picture messages, and other communications, para. 0019; the report can list all recent activity as shown in the report of FIG. 4, para. 0019, fig. 4); and 
displaying the activity report on a display associated with the actor device (this report can be displayed on a user interface 21 (e.g., display screen) of the mobile device 12, showing usage activity, para. 0019; fig 4). 
	Hodges does not explicitly teach 
recording, at the report engine, a total amount of usage time for each of the plurality of applications, the total amount of usage time for a particular application within the plurality of applications comprising a total amount of time the particular application is performing a set of activities;
producing an activity report that graphically represents the total amount of usage time for each of the plurality of applications installed on the actor device;
	However, Cai teaches 
recording, at the report engine, a total amount of usage time for each of the plurality of applications (usage of one or more mobile applications implemented on the mobile computing device monitored based on such sensor data to generate monitoring results; a report generated based on the monitoring results, para. 0005; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart with scores or points for the user, para. 0038), the total amount of usage time for a particular application within the plurality of applications comprising a total amount of time the particular application is performing a set of activities (mobile application usage monitor 124 categorizes eye movement (or facial expression) of the detected face, the eye movement indicate whether a browsing mobile application, a chatting mobile application (e.g., Facebook, Twitter, WhatsApp, other messaging or social networking application, etc.), is used [including active, executing instructions and processing data that including transmitting/receiving data]; the usage time duration ("Time") updated; the usage time duration ("Time") reset daily, or at any other predefined interval (e.g., weekly, monthly, etc.), para. 0029; also see para. 0030-0031; the report summarizes the actual usage time ;
producing an activity report that graphically represents the total amount of usage time for each of the plurality of applications installed on the actor device (mobile application usage monitor 124 generates a report based on the monitoring results; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart with scores or points for the user, para. 0038) in order to facilitate productive activities and/or entertainment activities as taught by Cai (para. 0019);
Therefore, based on Hodges in view of Cai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cai to the method of Hodges in order to facilitate productive activities and/or entertainment activities as taught by Cai (para. 0019).
Hodges in view of Cai does not explicitly teach 
in response to detecting that the actor device has been placed in an approximately horizontal orientation, producing a report, wherein, when the actor device is placed in the approximately horizontal orientation, a detected event triggers the production of the activity report;
However, Morinaga teaches
in response to detecting that the actor device has been placed in an approximately horizontal orientation, producing a report (the terminal device 200 is a smart phone [actor device], para. 0064; displaying a screen in the case where the tilt sensor 250 detects the terminal device 200 being in a horizontal state when the terminal , wherein, when the actor device is placed in the approximately horizontal orientation, a detected event triggers the production of the activity report (where the user leaves the terminal device 200 to rest, if the tilt sensor 250 detects that the terminal device 200 has been brought into a horizontal state, the terminal device 200 sets an notification; with this setting having been performed, the message display displays a message, para. 0164-0166; figs. 13 and 16) in order to easily perform operation and display information according to the tilt detected by the tilt sensor as taught by Morinaga (para. 0015-0017);
Therefore, based on Hodges in view of Cai, and further in view of Morinaga, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morinaga to the method of Hodges in view of Cai in order to easily perform operation and display information according to the tilt detected by the tilt sensor as taught by Morinaga (para. 0015-0017).
Hodges in view of Cai, and further in view of Morinaga does not explicitly teach
monitoring a plurality of applications executing on the actor device by continually capturing screen images of the actor device and determining, via one or more computer vision algorithms, which application included in the plurality of applications is currently being used;
However, Rao teaches monitoring a plurality of applications executing on the actor device by continually capturing screen images of the actor device and determining, via one or more computer vision algorithms, which application included in the plurality of applications is currently being used (identifying the currently displayed information and the currently run application includes monitoring a displayed screen, and capturing a currently displayed screen when the displayed screen changes [including continually capturing]; and acquiring the currently displayed information and the currently run application by analyzing the currently displayed screen [analyzing captured image of screen including via vision algorithms], para. 0098; where the screen just displays one run application and corresponding information, while other applications are run in background, para. 0042; where the screen displays multiple run applications and corresponding information in different regions, para. 0042) in order to acquire information simply and conveniently as taught by Rao (para. 0005);
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rao to the method of Hodges in view of Cai, and further in view of Morinaga in order to acquire information simply and conveniently as taught by Rao (para. 0005).

With respect to claim 10, Hodges teaches A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to display a report of one or more activities being performed on an actor device by performing (this report can be displayed on a user interface 21 (e.g., display screen) of the mobile device 12, showing usage activity, para. 0019; fig 4) the steps of: 
monitoring, at a report engine, a plurality of applications executing on the actor device ;
producing an activity report that represents usage time for each of the plurality of applications installed on the actor device (generating a report for example showing recent mobile device usage activity including application usage, telephone calls, text messages, picture messages, and other communications, para. 0019; the report can list all recent activity as shown in the report of FIG. 4, para. 0019, fig. 4); and 
displaying the activity report on a display associated with the actor device (this report can be displayed on a user interface 21 (e.g., display screen) of the mobile device 12, showing usage activity, para. 0019; fig 4). 
	Hodges does not explicitly teach 
recording, at the report engine, a total amount of usage time for each of the plurality of applications, the total amount of usage time for a particular application within the plurality of applications comprising a total amount of time the particular application is performing a set of activities;
producing an activity report that graphically represents the total amount of usage time for each of the plurality of applications installed on the actor device;
	However, Cai teaches 
recording, at the report engine, a total amount of usage time for each of the plurality of applications (usage of one or more mobile applications implemented on the mobile computing device monitored based on such sensor data to generate monitoring results; a report generated based on the monitoring results, para. 0005; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart with scores or points for the user, para. 0038), the total amount of usage time for a particular application within the plurality of applications comprising a total amount of time the particular application is performing a set of activities (mobile application usage monitor 124 categorizes eye movement (or facial expression) of the detected face, the eye movement indicate whether a browsing mobile application, a chatting mobile application (e.g., Facebook, Twitter, WhatsApp, other messaging or social networking application, etc.), is used [including active, executing instructions and processing data that including transmitting/receiving data]; the usage time duration ("Time") updated; the usage time duration ("Time") reset daily, or at any other predefined interval (e.g., weekly, monthly, etc.), para. 0029; also see para. 0030-0031; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart with scores or points for the user, para. 0038);
producing an activity report that graphically represents the total amount of usage time for each of the plurality of applications installed on the actor device (mobile application usage monitor 124 generates a report based on the monitoring results; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart with scores or points for the user, ;
Therefore, based on Hodges in view of Cai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cai to the medium of Hodges in order to facilitate productive activities and/or entertainment activities as taught by Cai (para. 0019).
Hodges in view of Cai does not explicitly teach 
in response to detecting that the actor device has been placed in an approximately horizontal orientation, producing a report, wherein, when the actor device is placed in the approximately horizontal orientation, a detected event triggers the production of the activity report;
However, Morinaga teaches
in response to detecting that the actor device has been placed in an approximately horizontal orientation, producing a report (the terminal device 200 is a smart phone [actor device], para. 0064; displaying a screen in the case where the tilt sensor 250 detects the terminal device 200 being in a horizontal state when the terminal device 200 is placed on a desk, para. 0164; fig. 13; para. 0166; fig. 13; displaying the screen including multiple regions information regarding to updated status data and notification, para. 0157-0161), wherein, when the actor device is placed in the approximately horizontal orientation, a detected event triggers the production of the activity report (where the user leaves the terminal device 200 to rest, if the tilt sensor 250 detects that the terminal device 200 has been brought into a horizontal state, the terminal device 200 sets an notification; with this setting having been performed, the ;
Therefore, based on Hodges in view of Cai, and further in view of Morinaga, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morinaga to the medium of Hodges in view of Cai in order to easily perform operation and display information according to the tilt detected by the tilt sensor as taught by Morinaga (para. 0015-0017).
Hodges in view of Cai, and further in view of Morinaga does not explicitly teach
monitoring a plurality of applications executing on the actor device by continually capturing screen images of the actor device and determining, via one or more computer vision algorithms, which application included in the plurality of applications is currently being used;
However, Rao teaches monitoring a plurality of applications executing on the actor device by continually capturing screen images of the actor device and determining, via one or more computer vision algorithms, which application included in the plurality of applications is currently being used (identifying the currently displayed information and the currently run application includes monitoring a displayed screen, and capturing a currently displayed screen when the displayed screen changes [including continually capturing]; and acquiring the currently displayed information and the currently run application by analyzing the currently displayed screen [analyzing captured image of screen including via vision algorithms], para. 0098; where the screen just displays one run application and corresponding information, while other ;
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rao to the medium of Hodges in view of Cai, and further in view of Morinaga in order to acquire information simply and conveniently as taught by Rao (para. 0005).

With respect to claim 19, Hodges teaches An actor device configured for displaying a report of one or more activities being performed on actor device (this report can be displayed on a user interface 21 (e.g., display screen) of the mobile device 12, showing usage activity, para. 0019; fig 4), comprising: 
a memory that includes a report engine (a computer-readable medium for execution by a computer or processor, para. 0040); and 
a processor that is coupled to the memory and, upon executing the report engine (a computer-readable medium for execution by a computer or processor, para. 0040), is configured to: 
monitor a plurality of applications executing on the actor device  (monitor and record location/sensor data and usage activity, determine whether the device 12 has operated in a moving vehicle, and generate a report for example showing ;
produce an activity report that represents usage time for each of the plurality of applications installed on the actor device (generate a report for example showing recent mobile device usage activity including application usage, telephone calls, text messages, picture messages, and other communications, para. 0019; the report can list all recent activity as shown in the report of FIG. 4, para. 0019, fig. 4); and 
display the activity report on a display associated with the actor device (this report can be displayed on a user interface 21 (e.g., display screen) of the mobile device 12, showing usage activity, para. 0019; fig 4). 
	Hodges does not explicitly teach 
record, a total amount of usage time for each of the plurality of applications, the total amount of usage time for a particular application within the plurality of applications comprising a total amount of time the particular application is performing a set of activities that includes executing instructions and processing data;
produce an activity report that graphically represents the total amount of usage time for each of the plurality of applications installed on the actor device;
	However, Cai teaches 
record a total amount of usage time for each of the plurality of applications (usage of one or more mobile applications implemented on the , the total amount of usage time for a particular application within the plurality of applications comprising a total amount of time the particular application is performing a set of activities that includes executing instructions and processing data (mobile application usage monitor 124 categorizes eye movement (or facial expression) of the detected face, the eye movement indicate whether a browsing mobile application, a chatting mobile application (e.g., Facebook, Twitter, WhatsApp, other messaging or social networking application, etc.), is used [including active, executing instructions and processing data that including transmitting/receiving data]; the usage time duration ("Time") updated; the usage time duration ("Time") reset daily, or at any other predefined interval (e.g., weekly, monthly, etc.), para. 0029; also see para. 0030-0031; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart with scores or points for the user, para. 0038);
produce an activity report that graphically represents the total amount of usage time for each of the plurality of applications installed on the actor device (mobile application usage monitor 124 generates a report based on the monitoring results; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart with ;
Therefore, based on Hodges in view of Cai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cai to the device of Hodges in order to facilitate productive activities and/or entertainment activities as taught by Cai (para. 0019).
Hodges in view of Cai does not explicitly teach 
in response to detecting that the actor device has been placed in an approximately horizontal orientation, producing a report, wherein, when the actor device is placed in the approximately horizontal orientation, a detected event triggers the production of the activity report;
However, Morinaga teaches
in response to detecting that the actor device has been placed in an approximately horizontal orientation, producing a report (the terminal device 200 is a smart phone [actor device], para. 0064; displaying a screen in the case where the tilt sensor 250 detects the terminal device 200 being in a horizontal state when the terminal device 200 is placed on a desk, para. 0164; fig. 13; para. 0166; fig. 13; displaying the screen including multiple regions information regarding to updated status data and notification, para. 0157-0161), wherein, when the actor device is placed in the approximately horizontal orientation, a detected event triggers the production of the activity report (where the user leaves the terminal device 200 to rest, if the tilt sensor 250 detects that the terminal device 200 has been brought into a horizontal state, the terminal device 200 sets an notification; with this setting having been performed, the ;
Therefore, based on Hodges in view of Cai, and further in view of Morinaga, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morinaga to the device of Hodges in view of Cai in order to easily perform operation and display information according to the tilt detected by the tilt sensor as taught by Morinaga (para. 0015-0017).
Hodges in view of Cai, and further in view of Morinaga does not explicitly teach
monitor a plurality of applications executing on the actor device by continually capturing screen images of the actor device and determining, via one or more computer vision algorithms, which application included in the plurality of applications is currently being used;
However, Rao teaches monitor a plurality of applications executing on the actor device by continually capturing screen images of the actor device and determining, via one or more computer vision algorithms, which application included in the plurality of applications is currently being used (identifying the currently displayed information and the currently run application includes monitoring a displayed screen, and capturing a currently displayed screen when the displayed screen changes [including continually capturing]; and acquiring the currently displayed information and the currently run application by analyzing the currently displayed screen [analyzing captured image of screen including via vision algorithms], para. 0098; where the screen just displays one run application and corresponding information, while other ;
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rao to the device of Hodges in view of Cai, and further in view of Morinaga in order to acquire information simply and conveniently as taught by Rao (para. 0005).

	With respect to claim 23, Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao teaches The computer-implemented method of claim 1 as described above, 
Further, Cai teaches wherein the set of activates includes executing instructions and processing data (mobile application usage monitor 124 categorizes eye movement (or facial expression) of the detected face, the eye movement indicate whether a browsing mobile application, a chatting mobile application (e.g., Facebook, Twitter, WhatsApp, other messaging or social networking application, etc.), is used [including active, executing instructions and processing data that including transmitting/receiving data]; the usage time duration ("Time") updated; the usage time duration ("Time") reset daily, or at any other predefined interval (e.g., weekly, monthly, etc.), para. 0029; also see para. 0030-0031; the report summarizes the actual usage time spent on the mobile applications, and presents the usage time durations in a trend chart .
Therefore, based on Hodges in view of Cai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cai to the method of Hodges in order to facilitate productive activities and/or entertainment activities as taught by Cai (para. 0019).
	
Claims 2-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 2016/0006861 A1), hereinafter referred to as Hodges, in view of Cai (US 2015/0381825 A1), further in view of Morinaga (US 2013/0257357 A1), and in view of Rao et al. (US 2015/0363089 A1), hereinafter referred to as Rao, and furthermore in view of Papakostas (US 2014/0273923 A1).

With respect to claim 2, Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao teaches The computer-implemented method of claim 1 as described above, 
Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao does not explicitly teach wherein the activity report comprises a plurality of stripes, each stripe graphically representing a different application.
However, Papakostas teaches wherein the activity report comprises a plurality of stripes, each stripe graphically representing a different application (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application . 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the method of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

With respect to claim 3, Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas teaches The computer-implemented method of claim 2 as described above, 
Further, Papakostas teaches wherein a display size of a first stripe included in the plurality of stripes and graphically representing a first application is based on a first total amount of usage time for the first application (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10) in order to enhance user convenience. 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the method of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.
 The computer-implemented method of claim 2 as described above, 
Further, Papakostas teaches wherein the activity report specifies, for each stripe, an application name corresponding to the stripe (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10 and fig. 9A: ESPN application) in order to enhance user convenience. 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the method of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

With respect to claim 5, Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas teaches The computer-implemented method of claim 2 as described above, 
Further, Papakostas teaches wherein the activity report further comprises, for each stripe, a unique icon or color associated with the stripe (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated . 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the method of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

With respect to claim 6, Hodges teaches The computer-implemented method of claim 1, wherein the activity report represents the usage time for plurality of applications during a predetermined period of time prior to detecting (the report can list all recent activity as shown in the report of FIG. 4, para. 0019; fig. 4; monitoring mobile device location data, sensor data [orientation data] and usage activity and providing this information or computations based on this information to the reporting manager via the monitoring API, para. 0015). 
Further, Morinaga teaches detecting that the actor device has been placed in the approximately horizontal orientation (the terminal device 200 is a smart phone [actor device], para. 0064; displaying a screen in the case where the tilt sensor 250 detects the terminal device 200 being in a horizontal state when the terminal device 200 is placed on a desk, para. 0164; fig. 13; para. 0166; fig. 13; displaying the screen including multiple regions information regarding to updated status data and notification, para. 0157-0161) in order to easily perform operation and display information according to the tilt detected by the tilt sensor as taught by Morinaga (para. 0015-0017).

Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao does not explicitly teaches the activity report graphically represents a total amount of usage time for plurality of applications.
However, Papakostas teaches the activity report graphically represents a total amount of usage time for plurality of applications (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10) in order to enhance user convenience.
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the method of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

With respect to claim 11, Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao teaches The non-transitory computer-readable medium of claim 10 as described above, 
wherein the activity report comprises a plurality of stripes, each stripe graphically representing a different application.
However, Papakostas teaches wherein the activity report comprises a plurality of stripes, each stripe graphically representing a different application (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10) in order to enhance user convenience. 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the medium of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

With respect to claim 12, Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas teaches The non-transitory computer-readable medium of claim 11 as described above, 
Further, Papakostas teaches wherein a display size of a first stripe included in the plurality of stripes and graphically representing a first application is based on a first total amount of usage time for the first application (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by . 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the medium of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

With respect to claim 13, Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas teaches The non-transitory computer-readable medium of claim 11 as described above, 
Further, Papakostas teaches wherein: 
a first application type is associated with at least two applications installed on the actor device (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10); and 
a size of a first stripe graphically representing the first application type is based on a total time of use for the at least two applications (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10) in order to enhance user convenience. 


With respect to claim 14, Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas teaches The non-transitory computer-readable medium of claim 11 as described above, 
Further, Papakostas teaches wherein the activity report specifies, for each stripe, an application type corresponding to the stripe (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10) in order to enhance user convenience. 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the medium of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

 The non-transitory computer-readable medium of claim 11 as described above, 
Further, Papakostas teaches wherein the activity report further comprises, for each stripe, a unique icon or color associated with the stripe (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10) in order to enhance user convenience. 
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Papakostas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papakostas to the medium of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to enhance user convenience.

With respect to claim 16, Hodges teaches The non-transitory computer-readable medium of claim 10, wherein the activity report represents the usage time for each of the plurality of applications during a predetermined period of time prior to detecting (the report can list all recent activity as shown in the report of FIG. 4, para. 0019; fig. 4; monitoring mobile device location data, sensor data [orientation data] and usage activity and providing this information or computations based on this information to the reporting manager via the monitoring API, para. 0015). 
detecting that the actor device has been placed in the approximately horizontal orientation (the terminal device 200 is a smart phone [actor device], para. 0064; displaying a screen in the case where the tilt sensor 250 detects the terminal device 200 being in a horizontal state when the terminal device 200 is placed on a desk, para. 0164; fig. 13; para. 0166; fig. 13; displaying the screen including multiple regions information regarding to updated status data and notification, para. 0157-0161) in order to easily perform operation and display information according to the tilt detected by the tilt sensor as taught by Morinaga (para. 0015-0017).
Therefore, based on Hodges in view of Cai, and further in view of Morinaga, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Morinaga to the medium of Hodges in view of Cai in order to easily perform operation and display information according to the tilt detected by the tilt sensor as taught by Morinaga (para. 0015-0017).
Hodges in view of Cai, further in view of Morinaga, and further in view of Rao does not explicitly teach the activity report graphically represents a total amount of usage time for each of the plurality of applications.
However, Papakostas teaches the activity report graphically represents a total amount of usage time for each of the plurality of applications (the report 1000 shows usage durations of streaming media applications 1002, social media applications 1004, and news reader applications; durations of individual application sessions are aggregated by the reporter 160 and reported as a total time of use, para. 0098; fig. 10) in order to enhance user convenience.
.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 2016/0006861 A1), hereinafter referred to as Hodges, in view of Cai (US 2015/0381825 A1), further in view of Morinaga (US 2013/0257357 A1), and in view of Rao et al. (US 2015/0363089 A1), hereinafter referred to as Rao, and furthermore in view of Chen (US 2013/0232451 A1), hereinafter referred to as Chen.

With respect to claim 24, Hodges in view of Cai, further in view of Morinaga, and further in view of Rao teaches The computer-implemented method of claim 1 as described above, 
Hodges in view of Cai, further in view of Morinaga, and further in view of Rao does not explicitly teach wherein each application included in the plurality of applications is associated with a unique icon that represents the application, and determining which application in the plurality of applications is currently being used is based on the unique icon associated with each application included in the plurality of applications.
However, Chen teaches wherein each application included in the plurality of applications is associated with a unique icon that represents the application, and determining which application in the plurality of applications is currently being used is based on the unique icon associated with each application included in the plurality of applications (determining the running applications of the electronic device, the running applications represent applications which are already running in the electronic device and further determining an icon corresponding to a closed application when one of the running applications has been closed, and removing the determined icon from the menu, para. 0024) in order to select desired icon to enter a specified running application as taught by Chen (para. 0023).
Therefore, based on Hodges in view of Cai, further in view of Morinaga, and in view of Rao, and furthermore in view of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chen to the method of Hodges in view of Cai, further in view of Morinaga, and furthermore in view of Rao in order to select desired icon to enter a specified running application as taught by Chen (para. 0023).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10-16, 19 and 23-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
June 8, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447